Citation Nr: 1041779	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  10-26 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back 
disability, to include myofascial syndrome.


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1994 to October 1995.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in December 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The Board observes that the matter on appeal was certified as a 
claim for a disability rating in excess of 20 percent for lumbar 
dextroscoliosis, disc protrusion and bulging disc, with 
degenerative disc disease; also myofascial syndrome with low back 
pain, lumbosacral spine. However, the claim was first filed as a 
claim for myofascial syndrome in May 1996, and the Veteran's 
disability has been rated as such.. As applicable law provides 
that certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction of an 
issue, the Board has recharacterized the issue, as a low-back 
disability, to include myofascial syndrome, to reflect this 
procedural history. See 38 C.F.R. § 19.35 (2009).


FINDINGS OF FACT

1.The Veteran's range of forward flexion, limited by pain and 
repetitive motion, is between 30 and 60 degrees.

2. The Veteran has not identified or been diagnosed with any 
limitation in motion of the cervical spine (the neck) 
attributable to myofascial syndrome. 

3. The Veteran has not experienced incapacitating episodes for 
greater than 2 weeks during the past 12 months.

4. The Veteran displays constant widespread musculoskeletal pain, 
with associated fatigue, headaches, sleep disturbance, and 
musculoskeletal weakness, that is refractory to treatment.


CONCLUSION OF LAW

The criteria for a disability rating evaluation of 40 percent, 
but no more, for a low back and thoracolumbar spine disability, 
to include myofascial syndrome, are met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a 
Diagnostic Codes (DCs) 5025, 5237, 5243 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). VA also has a 
duty to assist the Veteran in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim. Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). The Veteran filed a claim 
for an increased rating on October 29, 2009, which was received 
by VA in November 2009, subsequent to receipt of an October 5, 
2009 VCAA letter.

In the October 2009 VCAA letter, VA informed the Veteran that he 
could submit evidence, including treatment records, showing that 
his service-connected back disability had increased in severity. 
VA also notified the Veteran that he should complete VA Form 21-
4142 for each physician or facility from which he wished to 
retrieve records. The letter informed the Veteran that he could 
submit his own statement or statements from others who had 
witnessed his disability and how to certify these statements. The 
Veteran was informed of the evidence of record and that an 
examination had been scheduled for him to evaluate the extent of 
his disability. Finally, VA provided the Veteran with notice of 
what records VA is responsible for locating, how VA determines 
the disability rating, and how VA determines the effective date 
of a disability rating. 

The VCAA also requires VA to provide an adequate medical 
examination when such an examination is necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159 (2009). In compliance, VA provided the Veteran 
with a QTC examination in November 2009. 

The QTC examination reflects consideration of the effects of 
pain, repetitive activity, and other limitations on the Veteran's 
forward flexion range of motion. The examination also reflects 
consideration of symptoms listed in 38 C.F.R. § 4.71a DC 5025 for 
myofascial syndrome of the back. The examiner noted that the 
Veteran had to take time off from work due to back pain and 
myofascial symptoms and considered other functional impairment, 
including inability to do daily activities at home when there is 
an episode of pain, in stating his diagnosis of the Veteran's 
disability. Accordingly, the Board finds the November 2009 
examination adequate to determine a current disability rating for 
the Veteran's back disability.

In February 2010, VA specifically asked the Veteran to submit any 
additional information describing periods of incapacitation or 
hospitalization due to his back disability so that the Veteran 
could be rated under 38 C.F.R. § 3.71a DC 5243 for periods of 
incapacitation due to intervertebral disc syndrome and under 
38 C.F.R. § 3.321(b) to determine if referral to an extra-
schedular rating board is necessary. The Veteran complied with 
this request and submitted additional records from one 
incapacitating episode at Mercy Health Center in June 2009. 

All available evidence has been obtained and there is sufficient 
medical evidence on file from which to make a decision on the 
issues decided herein. The Veteran has been given ample 
opportunity to present evidence and argument in support of his 
claim. All general due process considerations have been complied 
with by VA, and the Veteran has had a meaningful opportunity to 
participate in the development of his claim. See 38 C.F.R. § 
3.103 (2009).

Increased Rating

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran is entitled to a disability rating of 40 
percent for a low back and thoracolumbar disability, based upon 
symptoms related to the Veteran's myofascial syndrome, rated as 
fibromyalgia at 38 C.F.R. § 4.71a DC 5025. See 38 C.F.R. § 4.3. 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities ("Schedule"). 38 C.F.R. Part 4 
(2009). The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009). Separate diagnostic codes 
identify the various disabilities.

In considering the severity of a disability it is essential to 
trace the medical history of a veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009). Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present. Schafrath v. Derwiniski, 1 Vet. App. 589, 596 
(1991). 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court of 
Appeals for Veterans Claims (Court) determined that the 
applicability of staged ratings must be considered in cases where 
a Veteran files a claim for an increased rating. VA may award a 
veteran separate percentage evaluations for separate periods 
based on facts found during the appeal period. Id.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. 38 C.F.R. § 4.7. After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
a veteran. 38 C.F.R. § 4.3.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (2009) also 
contemplate inquiry into whether there is limitation of motion, 
weakness, excess fatigue, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy through disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations. Id. The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or due 
to flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); Johnson v. 
Brown, 9 Vet. App. 7, 10-11 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Veteran, who is currently assigned a rating of 20 percent for 
a service-connected back disability under DC 5237, has asserted 
that this disability is more severe than currently evaluated. VA 
originally granted service connection on this claim for 
myofascial syndrome, evaluated as fibromyalgia under DC 5025, in 
May 1996. At a November 2009 QTC evaluation, the examiner also 
identified intervertebral disc syndrome, rated under DC 5243. 
Furthermore, the Veteran has stated that he has pain and weakness 
upon repetitive motion that affects functional use of his back.

The Board finds that a rating for myofascial syndrome, rated 
under DC 5025 for fibromyalgia, provides the most favorable 
decision for the Veteran.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (Holding that one diagnostic code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology).

The November 2009 QTC examiner referred to the Veteran's 
myofascial syndrome as fibromyalgia. Fibromyalgia is rated under 
DC 5025, which lists symptoms of widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable bowel 
syndrome, depression, anxiety, or Raynaud's-like symptoms based 
on how often they occur. For symptoms requiring continuous 
medication to control, a rating of 10 percent is assigned. For 
symptoms that are episodic, with exacerbations often precipitated 
by environmental or emotional stress or by overexertion, but that 
are present more than one-third of the time, a 20-percent rating 
is assigned. For symptoms that are constant, or nearly so, and 
refractory to therapy, a 40-percent rating is assigned. No higher 
evaluation for fibromyalgia symptoms is available. 

The Board finds that the Veteran is entitled to a disability 
rating of 40 percent for his myofascial syndrome, rated as 
fibromyalgia. The November 2009 QTC examiner reported constant 
symptoms, defined as more than two-thirds of the time per year 
for the past 15 year. The Veteran stated that these symptoms 
included fatigue, headaches, sleep disturbance, stiffness, and 
musculoskeletal pain and weakness of the lower back, precipitated 
by the environmental stress of extreme cold. No tender points 
were detected during examination. The QTC examiner further 
reported that the Veteran treated these symptoms with narcotics 
and steroid injections, but did not respond favorably to the 
injections. Contrary to this, the examiner also stated that all 
the Veteran's symptoms are responsive to therapy or treatment. 

Treatment records from the Veteran's June and July 2009 steroid 
injections confirm that these treatments were ineffective and 
that the Veteran expressed frustration that he was unable to 
treat his symptoms. 

In the Veteran's June 2010 Form 9 substantive appeal, he states 
that he has "seen various specialists and [has] undergone 
various treatments and rehabilitation to improve or lessen my 
pain from my injury, all of which has not helped." 

Weighing the benefit of the doubt in the Veteran's favor, the 
Board finds that the Veteran experiences constant musculoskeletal 
pain in the low back from his myofascial syndrome, that is 
accompanied by fatigue, headaches, sleep disturbance, stiffness, 
and musculoskeletal weakness, precipitated by the environmental 
stress of extreme cold. See 38 C.F.R. § 4.71a DC 5025. The 
evidence indicates that these symptoms are refractory to 
treatment. Id. Although no tender points were detected at the 
November 2009 QTC examination, the record does not reflect that 
they do not exist, and, again, weighing the benefit of the doubt 
in the Veteran's favor, the Board finds that the Veteran meets 
the requirements for a 40-percent disability rating for symptoms 
of fibromyalgia, diagnosed as myofascial syndrome. See 38 C.F.R. 
§§ 4.3, 4.21, 4.71a DC 5025 (2009).

The Board has also considered further application of DC 5237, 
under which the Veteran is currently rated for lumbosacral or 
cervical strain, and which provides a disability rating based on 
the range of motion displayed in forward flexion. Ratings of 100 
and 50 percent under this diagnostic code are available only when 
unfavorable anklyosis is demonstrated. A 40-percent disability 
rating is available when there is unfavorable anklyosis of the 
entire cervical spine; or forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable anklyosis of the entire 
thoracolumbar spine. A 30-percent disability rating is available 
when forward flexion of the cervical spine is 15 degrees or less; 
or favorable anklyosis of the entire cervical spine is present. 
The November 2009 examination specifically reported that the 
Veteran does not exhibit any anklyosis; and the Veteran's back 
condition has been identified as a lumbosacral condition, not a 
disability of the cervical spine. In a November 2009 QTC 
examination, the Veteran's forward flexion was determined to be 
between 55 and 60 degrees. 

Therefore, the highest rating that the Veteran is entitled to for 
a lumbosacral disability, under DC 5237, is his current rating of 
20 percent, even considering the November 2009 examiner's 
measurements of the effects of pain and repeated use on the 
Veteran's range of motion. See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Johnson v. Brown, 9 Vet. App. at 10-11; DeLuca v. Brown, 8 Vet. 
App. at 206. 

A 20-percent rating encompasses forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. The Veteran's current 
20-percent rating under DC 5237 is consistent with the November 
2009 QTC examiner's diagnosis of dextroscoliosis, notes regarding 
guarding and abnormal gait, and findings of forward flexion 
between 55 and 60 degrees.  

Note (1) of  the General Rating Formula for Diseases and Injuries 
of the Spine, used for rating DCs 5237 and 5234, provides that 
any accompanying neurological symptoms may be evaluated 
separately. Other than myofascial syndrome, addressed above, the 
Veteran was not found to exhibit any neurological symptoms at the 
November 2009 QTC examination and prior tests conducted for QTC 
evaluation purposes in October 2009.  



Applicable law provides that in exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved, provided the case 
presents such an exceptional or unusual disability picture with 
related factors such as marked interference with employment or 
frequent periods of hospitalization, as to render impractical the 
application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1) (2009).

In this case, the Board finds no extraschedular rating is 
warranted. Although the Veteran reported one period of 
hospitalization, other periods of incapacitation, and periods of 
missed work due to his disability, the interference with the 
Veteran's employment and single period of hospitalization does 
not render impractical the application of the regular scheduler 
standards, which take into consideration such factors in 
providing an accurate disability rating. See 38 C.F.R. § 4.1. 

In sum, applying all applicable rating schedules and weighing the 
benefit of the doubt in the Veteran's favor, the Veteran is 
entitled to a 40-percent disability rating for a low back 
disability, to include myofascial syndrome. See 38 C.F.R. §§ 4.3, 
4.7, 4.71a DCs 5025, 5237, 5243.  


ORDER

A disability rating of 40 percent for a low back disability, to 
include myofascial syndrome, is granted.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


